Exhibit 10.20

 

CONFIDENTIAL RELEASE AND SEVERANCE AGREEMENT

 

This RELEASE AND SEVERANCE AGREEMENT (“Agreement”) is made and entered into by
Gerald Gilbert (“Employee”) and Geokinetics Inc., its past, present and future
subsidiaries, parents, and affiliates and its past, present, and future
employees, officers, directors, shareholders, agents, insurers and legal counsel
(hereinafter collectively referred to as the “Company”) on this 31st day of
December, 2011 (the “Effective Date”).

 

1.                                         TERMINATION OF EMPLOYMENT. Upon
execution of this Agreement, the Employee’s employment with the Company will
terminate effective 31st day of December, 2011 (the “Termination Date”).

 

2.                                      SEVERANCE PAYMENT.  Within ten
(10) business days following Employee’s execution of this Agreement, Company
shall pay Employee severance in the amount of $63,588.00 less normal payroll
deductions, including income tax withholding and FICA (“Severance Payment”). 
This amount will be paid in semi-monthly installments through March 31, 2012. 
Any unused vacation hours will be paid out as part of your final payment, if
any.

 

Additionally, Company agrees to provide Employee with medical and dental
benefits coverage under COBRA from the Effective Date through March 31, 2012. 
Such coverage shall be included in and part of Employee’s maximum COBRA
entitlement due to this qualifying event.  Employee acknowledges and agrees that
Employee will continue to be responsible for Employee’s portion of premiums for
any dependent coverage elected under COBRA.  In the event Employee fails to
timely pay his/her portion of the above premiums,  Company shall be entitled to
cancel the employer’s portion of Employee’s coverage under COBRA due to
Employee’s nonpayment.

 

Employee acknowledges and agrees that this Severance Payment does not constitute
monies to which the Employee would otherwise be entitled as a result of the
Employee’s prior employment with the Company, and that these monies constitute
fair and adequate compensation for the promises and covenants of the Employee
set forth in this Agreement.  Employee further acknowledges and agrees that the
Severance Payment and above benefits constitutes the full amount of severance
that Employee is entitled to receive.  If Employee subsequently revokes any
portion of this Agreement, Employee shall immediately be obligated to return the
Severance Payment to Company in full.

 

Employee’s participation in the Company’s Retirement Savings and Investment Plan
(401k Plan) will cease on the Employee’s Termination Date.  At that time,
Employee should contact John Hancock at (800) 395-1113 for disposition of
Employee’s account.

 

--------------------------------------------------------------------------------


 

3.                                         EMPLOYEE’S RELEASE OF CLAIMS.  For
and in consideration of the Severance Payment and corresponding benefits as
described in Paragraph 2 of this Agreement, Employee hereby irrevocably and
unconditionally releases, forever discharges, and covenants not to sue, or bring
any other legal action against Company with respect to any and all claims and
causes of action of any nature, both past and present, known and unknown,
foreseen and unforeseen, which Employee has or which could be asserted on
Employee’s behalf by any other person or entity, resulting from or relating to
any act or omission of any kind occurring on or before the date of the execution
of this Agreement.  The Employee understands and agrees that this Agreement
includes, but is not limited to, the following:

 

a.                                       All claims and causes of action arising
under contract, tort or other common law, including, without limitation, breach
of contract, fraud, estoppel, misrepresentation, express or implied duties of
good faith and fair dealing, wrongful discharge, discrimination, retaliation,
harassment, negligence, gross negligence, false imprisonment, assault and
battery, conspiracy, intentional or negligent infliction of emotional distress,
slander, libel, defamation, refusal to perform an illegal act and invasion of
privacy.

 

b.                                      All claims and causes of action arising
under any federal, state, or local law, regulation, or ordinance, including
without limitation, claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, the
Americans With Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Texas
Commission on Human Rights Act, the Texas Labor Code, the Texas Government Code,
as well as any claims for wages, employee benefits, vacation pay, severance pay,
bonus compensation, commissions, unemployment, deferred compensation or other
remuneration, or employment benefits or compensation; provided, however, that
this Release does not apply to claims for benefits under Company-sponsored
benefits plans covered under ERISA (other than claims for severance and
severance-related benefits).  Any rights to benefits (other than severance
benefits) under Company-sponsored benefit plans are governed exclusively by the
written plan documents.

 

c.                                       All claims and causes of action for
past or future loss of pay or benefits, expenses, damages for pain and
suffering, mental anguish or emotional distress damages, liquidated damages,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or any other legal or equitable remedy of any kind whatsoever.

 

d.                                      All claims and causes of action arising
out of or in any way connected with, directly or indirectly, Employee’s
employment with Company, or any incident thereof, including, without limitation,
Employee’s treatment by Company; the terms and conditions of Employee’s
employment; and the separation of Employee’s employment.

 

--------------------------------------------------------------------------------


 

e.                                       Notwithstanding the foregoing, the
release contained herein shall not apply to (1) any rights Employee may have
solely under this Agreement, (2) any rights to indemnity which Employee, as a
former officer or employee of the Company, may be entitled under the Certificate
of Incorporation or Bylaws of the Company, its past, present and future
subsidiaries, parents and affiliates, or any policy of directors and officers
liability insurance or enforceable indemnification agreement to which Employee
is a party, (3) any rights Employee may have to apply for and receive
unemployment benefits, which application Company will not oppose, contest or
challenge, or (4) Employee’s rights as a shareholder of Company.

 

4.                                      NON-ADMISSION.  Employee acknowledges
and agrees that this Agreement and the payment of money to Employee by Company
should in no way be construed or interpreted as an admission by Company of any
violation of Employee’s rights or of any violation of contract, statutory or
common law.

 

5.                                         TAX ISSUES.  Employee and Company
will report, as may be required by law for income tax purposes, their respective
payment and receipt of the Severance Payment.  Each party shall bear their
respective tax liabilities, if any, arising from this settlement.  The Employee
acknowledges that Company has made no representations regarding the tax
consequences of any amount received by Employee pursuant to the terms of this
Agreement.

 

6.                                      NON-DISPARAGEMENT: Employee and Company
specifically covenant and agree not to, directly or indirectly, make or cause to
be made to anyone any statement, orally or in writing, criticizing or
disparaging Company or Employee with respect to Employee’s employment with or
separation from Company.  Employee specifically covenants and agrees not to,
directly or indirectly, make or cause to be made to anyone any statement, orally
or in writing, criticizing or disparaging Company, or commenting in a negative
fashion on the operations or business reputation of Company.

 

7.                                      RETURN OF COMPANY PROPERTY.  Employee
has returned or agrees to return to Company, within five calendar (5) days of
Employee’s separation from Company, all Company Information, including, but not
limited to, policies, manuals, documents, memoranda, email communications and
all other property belonging to Company which is in Employee’s possession or
under Employee’s control.  The term, “Company Information” as used in this
Agreement means (a) confidential information including, without limitation,
information received from third parties under confidential conditions; and
(b) other technical, business or financial information which Company regards as
confidential and the use or disclosure of which might reasonably be considered
to be contrary to the interests of Company. Employee further agrees that in the
course of his/her employment with Company, Employee has acquired Company
Information as defined above.  Employee understands and agrees that such Company
Information has been disclosed to Employee in confidence and for Company use
only.  Employee understands and agrees that he/she (a) will not disclose
confidential information to anyone not authorized to have access to it at any
time during and after Employee’s employment with Company, including Company
employees; and (b) will not disclose or communicate Company Information to any
person outside the Company; and (c) will not make use of Company Information on
Employee’s

 

--------------------------------------------------------------------------------


 

own behalf, or on behalf of any third party.  Employee acknowledges and agrees
that Employee’s obligation in this Paragraph shall survive the termination of
this Agreement.

 

8.                                      TRANSITION.  In order to ensure a smooth
transition from Employee’s employment with Company, Employee shall provide
reasonable assistance to and cooperation with Company following Employee’s Date
of Termination in connection with any Company matters for which Employee had
knowledge or responsibility while employed by Company.  If  Company becomes
involved in any legal action after Employee’s Date of Termination relating to
events which occurred during Employee’s employment, Employee shall cooperate
with Company to the fullest extent possible in the preparation, prosecution, or
defense of Company’s case, including, but not limited to, the execution of
affidavits or documents or providing information requested by Company.  Company
will reimburse Employee for reasonable, pre-approved out-of-pocket expenses and
pay pre-approved compensation taking into consideration Employee’s base salary
at time of separation to Employee for time spent related to such assistance.

 

9.                                         TIME LIMITS.  Employee acknowledges
and agrees that Company has informed Employee that he is entitled to twenty-one
(21) days to consider the terms and provisions of this Agreement prior to
signing.  However, Employee may knowingly and voluntarily waive this twenty-one
(21) day period by signing below. The Company and Employee agree that any
changes to this Agreement, whether material or immaterial, will not extend the
period of time in which Employee has to consider and sign the same, and if
Employee does not sign the Agreement within such twenty-one (21) day period (or
if he revokes the signed Agreement pursuant to Paragraph 10), the Severance
shall not be paid.

 

Employee agrees that, if he chooses to sign this Agreement, he will immediately
provide the Company with a copy of the same via hand-delivery, facsimile or
email transmission (and retain proof of successful transmission) to: Brenda
Taquino, Human Resources, Geokinetics Inc., 1500 CityWest Blvd., Suite 800,
Houston, TX  77042 (281) 850-7330.

 

10.                                  REVOCATION. Employee acknowledges that
Employee shall be entitled to revoke this Agreement at any time prior to the
expiration of seven (7) days after the Effective Date of this Agreement, by
providing written notice of such revocation to Brenda Taquino — Human Resources
at 1500 CityWest Blvd., Suite 800, Houston, Texas 77042, fax number (713)
840-3398.

 

11.                                  CHOICE OF LAW/VENUE.  This Agreement shall
be exclusively governed by, construed, and enforced in accordance with, and
subject to, the laws of the State of Texas or federal law, where applicable. 
The sole, exclusive and mandatory venue for any disputes arising from or
concerning Employee’s employment with Company or this Agreement shall be in the
state or federal courts located in Harris County, Texas.

 

12.                                  ENTIRE AGREEMENT.  It is expressly
understood and agreed that this Agreement embodies the entire agreement between
Employee and Company and supersedes any

 

--------------------------------------------------------------------------------


 

and all prior agreements, arrangements, or understandings between and among
them, except for the non-competition provision set forth in the Employment
Agreement executed by Employee and Company on March 11, 2010 (the “Employment
Agreement”).  Company hereby advises Employee of its intent to enforce
Employee’s non-compete obligations under Section 3.3 of the Employment
Agreement.  No oral understandings, verbal representations, statements,
promises, terms, conditions, obligations, or agreements contrary or in addition
to the terms of this Agreement exist. This Agreement may not be changed by oral
representations, and may only be amended by written instrument executed by a
duly authorized representative of Employee and Company, or their respective
successors or assigns.

 

13.                               OTHER REPRESENTATIONS:  Employee hereby
represents and certifies that Employee: (1) has carefully read all of this
Agreement; (2) has been given a fair opportunity to discuss and negotiate the
terms of this Agreement; (3) understands its provisions; (4) has been given the
opportunity to seek advice and consultation with attorneys regarding this
Agreement; (5) has determined that it is in Employee’s best interests to enter
into this Agreement; (6) has not been influenced to sign this Agreement by any
statement or representation by the Company not contained in this Agreement; and
(7) enters into this Agreement knowingly and voluntarily.

 

By my initials set forth below, I acknowledge and agree that I was given a copy
of this Agreement on this 6th day of January, 2012, to review and consider
execution of the terms and conditions contained herein.

 

 

 

/s/ GERALD GILBERT

 

[Employee’s Initials]

 

 

READ CAREFULLY BEFORE SIGNING

 

THIS AGREEMENT CONTAINS A RELEASE AND WAIVER OF YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS
PROTECTING EMPLOYEE RIGHTS.  IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS AGREEMENT
CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF
SIGNING THIS AGREEMENT.

 

 

/s/ GERALD GILBERT

 

01/06/2012

Gerald Gilbert

 

Date Signed

 

--------------------------------------------------------------------------------


 

Geokinetics Inc.

 

By:

/s/ RICHARD F. MILES

 

01/06/2012

 

Richard F. Miles

 

Date Signed

 

--------------------------------------------------------------------------------